FILED
                               FOR PUBLICATION
                                                                             JUN 14 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


CARLOS ALBERTO BRINGAS-                          No. 13-72682
RODRIGUEZ, AKA Patricio Iron-
Rodriguez,                                       Agency No. A200-821-303

               Petitioner,
                                                 ORDER
 v.

LORETTA E. LYNCH, Attorney
General,

               Respondent.


THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

       Judges McKeown and Watford did not participate in the deliberations or

vote in this case.